Hammond, J.
The only question raised by the defendant, is whether there was evidence of the negligence of the defendant.The evidence as to the condition of the coal hole at the time of the letting, and from then until the time of the accident, was conflicting, and a finding favorable to the defendant on the matter might reasonably have been expected. Upon a careful study of it, however, we are of opinion that the jury properly might have found that at the time of the letting the coal hole was dangerous by reason of the liability of the cover to slip, that the means subsequently adopted to fasten the cover were not sufficiently effective, and that therefore the coal hole continued to be in a dangerous condition,, up to the time of the accident. They might have found further that by the exercise of reasonable diligence this condition of the "hole would have been known to the defendant, and that the defendant did not use such diligence. Upon such findings the plaintiff made out her case as to the negligence of the defendant. Dalay v. Savage, 145 Mass. 38. Hill v. Hayes, 199 Mass. 411.

Exceptions overruled. •